Citation Nr: 0529964	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain prior to September 26, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain from September 26, 2003.

3.  Entitlement to an effective date earlier than March 1, 
2004 for a 30 percent evaluation for pes planus, bilateral 
feet, with mild hammertoe deformity left 4th and 5th toes.

4.  Entitlement to an increased evaluation for adjustment 
disorder, mixed with anxiety and depressed mood secondary to 
musculoskeletal conditions, currently evaluated as 30 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1969 to September 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
chronic lumbosacral strain.  Thereafter a May 2005 rating 
decision increased the rating for this disability to 20 
percent, effective from September 26, 2003.  The veteran has 
continued his appeal.  As the Board must still additionally 
consider the issue of entitlement to a rating in excess of 10 
percent prior to September 26, 2003, the Board has separately 
identified this issue for greater clarity.  The Board would 
also point out that the regional office (RO) has only 
recently service connected radiculopathy of the left lower 
extremity and assigned a 10 percent rating for his disorder, 
effective from May 12, 2005, and the record does not reflect 
a notice of disagreement as to the rating assigned.  
Therefore, the Board finds that this matter is not a subject 
for current appellate consideration.  

The Board further notes that it remanded the issue of 
entitlement to an increased rating for chronic lumbosacral 
strain for procedural and evidentiary considerations in 
September 2004, and that the action requested in the Board's 
remand has been accomplished to the extent possible.  This 
issue is now ready for further appellate review.  The Board 
also observes that while the record previously did not 
contain a substantive appeal with respect to the RO's denial 
of entitlement to an earlier effective date for the grant of 
a 30 percent rating for pes planus, bilateral feet, with mild 
hammertoe deformity left 4th and 5th toes, and entitlement to 
an evaluation in excess of 30 percent for adjustment 
disorder, with anxiety and depressed mood secondary to 
musculoskeletal conditions, the claims file now contains a 
timely substantive appeal.  Consequently these issues are 
also ready for current appellate review.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's chronic 
lumbosacral strain was manifested by symptoms that were 
productive of severe limitation of motion and pain.

2.  From September 26, 2003, the veteran's chronic 
lumbosacral strain has been manifested by symptoms that are 
productive of severe limitation of motion and pain.

3.  From June 2002 to February 2004, the veteran's bilateral 
pes planus was manifested by symptoms that were not 
productive of more than moderate impairment.  

4.  The veteran's service-connected adjustment disorder, 
mixed with anxiety and depressed mood secondary to 
musculoskeletal conditions, is manifested by symptoms that 
are productive of occupational decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent, but not greater, rating 
for the veteran's chronic lumbosacral strain prior to 
September 26, 2003, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (2003), 5235-5243 (effective September 26, 
2003).

2.  The criteria for a 40 percent, but not greater, rating 
for the veteran's chronic lumbosacral strain after September 
26, 2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (2003), 5235-5243 (effective September 26, 2003).

3.  Entitlement to an effective date earlier than March 1, 
2004 for the grant of a 30 percent "staged" rating for 
service-connected bilateral pes planus is not warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2004).  .

4.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected adjustment disorder, 
mixed with anxiety and depressed mood secondary to 
musculoskeletal conditions, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines set forth 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
notified on numerous occasions of the need to provide 
evidence establishing increased symptomatology related to his 
service-connected disabilities and that entitlement to a 30 
percent rating for his bilateral pes planus was warranted 
prior to March 1, 2004.

First, it has been determined by the Department of Veterans 
Affairs (VA)'s Office of the General Counsel (hereinafter 
referred to as "GC") that, when a claim for service 
connection is granted and the veteran submits a notice of 
disagreement as to the disability evaluation or effective 
date assigned, notice under 38 U.S.C.A. § 5103(a) is not 
required as to the claim raised in the notice of 
disagreement, provided that appropriate VCAA notice was 
provided as to the initial claim that was the subject of the 
grant.  See VAOPGCPREC 8-2003 (December 22, 2003).  Instead, 
it was concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains resolved, to issue a statement of the 
case.

In the present case, VAOPGCPREC 8-2003 applies with respect 
to each of these claims.  Thus, as long as adequate notice 
was provided as to the underlying service connection claims, 
then no further notice is required as to the "downstream 
issue" increased rating and earlier effective date claims.  
Here, the August 2002 VCAA notice letter related to the 
underlying service connection claims for service connection 
for back and bilateral foot disorders, and the April 2004 
VCAA notice letter related to the underlying service 
connection claim for a psychiatric disorder, informed the 
veteran of the types of evidence necessary to substantiate 
these claims.  The division of responsibilities between VA 
and a claimant in developing a claim was also discussed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Based on the above, the Board concludes that notice as to the 
underlying service connection claims for psychiatric, 
bilateral foot, and back disorders obviates the need for 
additional notice as to the "downstream issue" increased 
rating and earlier effective date claims.

The record also reflects that the November 2002 rating 
decision assigned a 10 percent rating for bilateral pes 
planus, noting that the criteria for a 30 percent rating were 
not met.  The rating decision also found that medical 
findings did not support higher than a 10 percent for chronic 
lumbosacral strain, the RO noting that the evidence showed 
some limitation of motion with pain.

An August 2003 rating decision and August 2003 supplemental 
statement of the case continued the 10 percent rating for the 
veteran's back disorder, finding that the evidence did not 
show more than some limitation of motion with pain, and the 
March 2004 supplemental statement of the case found that the 
continuation of the 10 percent rating was warranted under the 
new criteria applicable to spine disorders, effective 
September 26, 2003.

A June 2004 rating decision then increased the rating for the 
veteran's pes planus from 10 to 30 percent rating, effective 
from March 1, 2004, noting that a 50 percent rating was not 
justified and that the effective date of March 1, 2004 was 
warranted because this was the date worsening of the 
veteran's foot disorder was demonstrated on a March 1, 2004 
private medical report.  The June 2004 rating action also 
service connected an adjustment disorder, mixed with anxiety 
and depressed mood, and assigned a 30 percent rating 
effective from April 2004.

The July 2004 statement of the case advised the veteran that 
the evidence did not support entitlement to a 30 percent 
rating for his foot disorder prior to the March 1, 2004 
private examination report, and that the evidence also did 
not warrant a rating higher than 30 percent for the veteran's 
newly service-connected psychiatric disorder.

Thereafter, following the Board's remand of September 2004, 
the veteran was furnished with another letter from the RO in 
June 2005 that advised him of the evidence necessary to 
substantiate his claims for increased rating and an earlier 
effective date for the 30 percent rating for his bilateral 
pes planus, and the respective obligations of VA and the 
veteran in obtaining such evidence.  Id.  

Moreover, while the rating for the veteran's lumbosacral 
strain was increased from 10 to 20 percent, effective 
September 26, 2003, and service connection granted for left 
lower extremity radiculopathy, effective May 12, 2005, by a 
May 2005 rating decision and supplemental statement of the 
case, that rating action and supplemental statement of the 
case also explained how the veteran's low back disability did 
not warrant a rating higher than 20 percent.

Although the June 2005 VCAA notice letter came long after the 
rating actions that originally assigned the subject ratings 
and effective date, this letter did essentially request that 
the veteran provide any evidence he thought would support his 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), and as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.

The veteran was additionally afforded with relevant VA 
medical examination that further enables the Board to assess 
the severity of the veteran's service-connected disabilities.  
In addition, the veteran has not indicated any intention to 
provide additional evidence in support of his claims.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.







I.  Entitlement to a Rating in Excess of 10 percent for 
Chronic Lumbosacral Strain prior to September 26, 2003, and 
to a Rating in Excess of 20 percent from September 26, 2003

Background

The history of this disability shows that service connection 
for the veteran's chronic lumbosacral strain was granted by a 
November 2002 rating decision, with a 10 percent rating 
assigned, effective from June 14, 2002.  September 2002 VA 
examination results were found to indicate impairment that 
was not consistent with a 20 percent rating under Diagnostic 
Code 5295.

A June 2002 private medical report from Dr. W. reflects that 
the veteran was currently suffering from low back pain.  It 
was also noted that since his discharge from active service 
he had worked predominantly in trucking, but had been limited 
in his ability to lift.  Currently, he had considerable low 
back pain with any lifting.  X-rays taken of the lumbosacral 
spine were interpreted to reveal degenerative changes 
consistent with his symptoms.  It was the examiner's opinion 
that the veteran was developing some progressive arthritis in 
the low back and feet as a direct result of his injuries and 
foot difficulties known during service.

September 2002 VA spine examination revealed that the veteran 
reported flare-ups of his low back disorder at the rate of 
one to two episodes a month.  The pain was described as a 9 
out of 10 and they would last between 4 and 12 hours.  
Precipitating factors were noted as prolonged standing and 
walking, and stooping or lifting more than 20-30 pounds.  
During these episodes, the veteran believed that he 
experienced an 80 percent increase in limitation of motion 
and 80-90 percent increase in functional impairment.  The 
examiner noted that his disorder had an adverse effect on the 
veteran's usual occupation as a truck driver, noting that he 
was unable to load and unload, and that he could drive no 
more than "80" hours in a stretch before having to pull 
over and stretch and relax his back.  

Physical examination revealed flexion between 0 and 90 
degrees, extension from 0 to 25 degrees, rotation from 0 to 
30 degrees, and bending from 0 to 30 degrees.  It was noted 
that the veteran felt that he was able to continue to do that 
line of exercising without further aggravation or pain.  The 
diagnosis was chronic lumbosacral strain, muscular 
ligamentous origin.  Weakness, excess fatigability, lack of 
endurance, and evidence of incoordination were not 
identified.

VA X-rays in November 2002 were interpreted to reveal an 
impression of spondylosis.

Private medical records from July 2003 reflect that 
examination of the low back revealed some tenderness with 
palpation of the left lumbar muscles.  Active motion of the 
lumbar spine was guarded, with restriction noted in 
extension, lateral flexion, and to a lesser extent, into 
flexion, and the veteran experienced a small spasm during 
range of motion.  Straight leg raises reproduced pain in the 
low back area.  Flexion was limited to approximately 50 
degrees, extension to 2 degrees, left lateral motion averaged 
9 degrees, and right lateral motion was as little as 2 
degrees.

VA outpatient records from October 2003 reflect that 
evaluation of the back revealed no spasm or tenderness.

Private magnetic resonance imaging (MRI) from March 2005 was 
interpreted to reveal degenerative disc changes with the 
greatest amount of change at L4-5, and diffuse bulging of the 
disc and mild to moderate narrowing of the left neuroforamen.

VA spine examination in May 2005 revealed that the veteran 
reported ongoing and progressive back pain since his in-
service injury, with progressive back pain, stiffness, and 
weakness.  These symptoms were reportedly currently constant 
and slowly getting worse.  Medications had helped with the 
pain.  He noted that pain occurred at night while sleeping, 
and that flare-ups occurred with cold weather and would last 
three to ten days.  He also noted that the distance to his 
examination today was approximately 140 miles, and that it 
had been necessary to stop 4 times due to pain.  He would 
stop walking after one block and indicated that his left 
thigh would get numb with long rides.  He reported shooting 
pains in the left lower extremity at the rate of 3 to 4 times 
per month that would last 1-2 days with extensive sitting.  
He indicated that he last worked as a truck driver in 2002, 
and had to stop because of his back.  The veteran denied any 
incapacitating episodes of back pain or bedrest prescribed by 
a physician.

Physical examination revealed that the veteran appeared to be 
in moderate discomfort.  Most of the pain was over the mid 
lumbar area along the midline.  He could forward flex the 
trunk to 45 degrees, posteriorly extend it to 5 degrees, and 
laterally flex and rotate to 20 degrees, all with moderate 
discomfort.  The musculature of the back seemed to the 
examiner to be somewhat weakened and the veteran was noted to 
walk in a somewhat rigid-type fashion favoring the back.  
There was a moderate decrease in sensation to light touch, 
pinprick, and monofilament examination over the lateral 
aspect of the left lower leg.  Straight leg raising was 
positive bilaterally.  The diagnosis was spondylosis 
involving the lumbar spine, mechanical low back strain, and 
radiculopathy involving the left lower extremity most likely 
secondary to the veteran's back disease.  The examiner 
commented that pain was already present in the upright 
position and worsened progressively until he got to 40 
degrees forward flexion.  The veteran also complained of 
moderate to occasionally severe pain, moderate to marked 
weakness, and moderate to marked fatigability, but no 
incoordination.  The major functional impact was noted to be 
pain with repetitive use.  The examiner further noted that 
the veteran was not currently employed so the back did not 
interfere with his employment, but it did interfere with 
daily activities because he could no longer participate in 
extensive activities or drive long distances, and appeared to 
be in a fair amount of current discomfort.  The examiner 
additionally stated that the veteran appeared to have a 
somewhat difficult time walking but used no devices, he was 
currently unemployed, he did not have additional limitation 
following this examination, and no incapacitating episodes of 
back pain in the past 12 months.  It was again noted that the 
veteran had objective painful motion and tenderness over the 
mid lumbar area.  The severity of the veteran's back pain 
appeared to be moderate to severe.  Current back X-rays were 
interpreted to reveal severe degenerative disease at L4-5 and 
L5-S1, and degenerative changes of the bilateral superior 
sacroiliac joints.


Analysis

With respect to this disability, the Board notes that as the 
veteran disagreed with the original 10 percent rating 
assigned to his low back disability pursuant to his original 
claim filed in June 2002, it will be necessary to consider 
former Diagnostic Codes 5292 and 5295, in addition to the 
criteria arising out of the revisions to the Codes relating 
to spine disabilities, effective in and after September 2002.

Before doing so, however, the Board would like to point out 
that it will not consider former Diagnostic Code 5293 
relating to intervertebral disc syndrome or its subsequent 
revisions in rating the veteran's chronic lumbosacral strain, 
as degenerative disc disease (DDD) has never been formally 
adjudicated as secondary to the veteran's service-connected 
chronic lumbosacral strain, and the 10 percent rating 
assigned for the veteran's recently service connected 
radiculopathy of the left lower extremity is not currently 
before the Board for appellate review.  The Board further 
finds that the fact that the RO granted service connection 
for left lower extremity radiculopathy does not automatically 
entitle the veteran to the establishment of service 
connection for DDD.  The Board would further note that while 
there has also been a diagnosis of arthritis of the lumbar 
spine, this too has not been adjudicated as secondary to the 
veteran's chronic lumbosacral strain and should also not 
currently be considered by the Board in rating the veteran's 
disability.  As a practical matter, however, since arthritis 
is rated based on limitation of motion, its inclusion or 
exclusion as part of the veteran's lumbosacral strain is of 
less significance, as noted below.

Therefore, in turning to the evidence of record, the Board 
will be required to focus on symptoms such as pain, 
limitation of motion, and muscle spasm.  In this regard, 
under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warranted the highest rating 
available under that Code of 40 percent.  Here, although the 
findings from the September 2002 VA examination do not 
reflect significant loss of motion, it is unclear from that 
examination at which point pain limited the veteran's motion, 
and it is inconsistent with findings of more pronounced 
limitation and spasm described in a private evaluation record 
from July 2003.  Moreover, the most recent VA spine 
examination continued to demonstrate significant limitation 
of motion with pain that was described as moderate to severe.  
While the Board notes that some of this loss of motion and 
pain may be due to the veteran's DDD, the Board finds that it 
must give the veteran the benefit of the doubt, and conclude 
that severe limitation of motion of the lumbar spine is 
related to his service-connected chronic lumbosacral strain.

Having determined that the veteran is therefore entitled to a 
40 percent rating for severe limitation of motion of the 
lumbar spine under Diagnostic Code 5292 for the period before 
and after September 2003, it is unnecessary for the Board to 
consider former Diagnostic Code 5295, as the maximum rating 
under that Code is also 40 percent.  Additionally, as the 
Board has awarded the maximum rating for limitation of motion 
under the applicable rating criteria, the veteran's pain on 
use would not entitle him to any higher evaluation based on 
functional limitation, and as was alluded to earlier, even if 
the Board considered arthritis as part of his service-
connected disability, since arthritis is also rated based on 
limited motion, this would not entitle the veteran to an 
increased rating.  (Using the same limitation of motion to 
rate the disability under arthritis Codes would also violate 
the rule against pyramiding found at 38 C.F.R. § 4.14 
(2004)).

Having established that a rating of 40 percent is warranted 
under former Diagnostic Code 5292, the Board will further 
examine whether any of the recent revisions to the rating 
criteria for the spine will entitle the veteran to an even 
higher rating.  In this regard, the Board finds that the 
August 2002 revisions do not provide a basis for a higher 
rating, since these revisions concern the diagnostic criteria 
for intervertebral disc syndrome.  As was noted previously, 
the veteran's DDD has not been adjudicated as secondary to 
service or service-connected disability.

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, as there is no ankylosis of the spine, the veteran's 
limitation of motion in the lumbar spine would entitle him to 
a maximum rating of 40 percent.  The Board also again finds 
that the revisions relating to intervetebral disc syndrome 
are not currently for consideration. 

Therefore, the Board concludes that the veteran is entitled 
to a 40 percent, but not greater, rating for his service-
connected chronic lumbosacral strain.


II.  Entitlement to an Effective Date Earlier than March 1, 
2004 for a 30 percent Evaluation for Pes Planus, Bilateral 
Feet, with Mild Hammertoe Deformity Left 4th and 5th Toes

The veteran filed his original claim for service connection 
for his bilateral foot disorder in June 2002, and his claim 
was granted by a November 2002 rating decision and his 
disability assigned a 10 percent rating, effective form June 
14, 2002.  Following the RO's decision to increase the rating 
for this disability to 30 percent, effective from the date of 
a March 1, 2004 private medical statement documenting the 
worsening of this disorder, the veteran disagreed with the 
effective date, contending that his 30 percent rating should 
be assigned prior to March 1, 2004.

The law and regulations concerning effective dates state 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Because the Board 
has found that the veteran has both perfected his rights of 
appeal as to this claim and continuously prosecuted his 
appeal since the initial rating decision of November 2002, 
the effective date for the award of compensation ratings for 
bilateral pes planus is the date of the original claim, June 
14, 2002.  38 C.F.R. § 3.400.  An earlier effective date is 
not available pursuant to all applicable laws and 
regulations.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.

The Board further observes that in light of the decision in 
the case of Fenderson v. West, 12 Vet. App. 119 (1999), since 
the veteran filed a notice of disagreement with the initial 
rating assigned for bilateral pes planus, based on the 
veteran's contentions, the Board must now consider the 
appropriate level of disability for service-connected 
bilateral pes planus between June 14, 2002 and March 1, 2004.  
Parenthetically, the Board notes that this will, in essence, 
constitute a reiteration of the Reasons and Bases from its 
September 2004 decision with respect to the pertinent 
evaluations as the Board previously considered all of the 
relevant medical evidence at the time of its September 2004 
decision.

As was noted previously, the history of the veteran's 
bilateral pes planus shows that service connection for this 
disability was originally granted in a November 2002 rating 
decision, at which time a 10 percent rating was assigned 
effective from June 2002.

A private medical report from Dr. W., dated in June 2002, 
reflects that the veteran complained of persistent foot pain, 
which was aggravated by any standing, walking, or lifting.  
Examination revealed fallen arches, and the examiner believed 
that the veteran was developing some progressive arthritis in 
his feet.

September 2002 VA feet examination revealed that the veteran 
complained of constant pain, weakness, stiffness, swelling, 
fatigability, lack of endurance, all of which were noted to 
be worse with standing or walking.  The veteran had used 
orthopedic appliances in the past, but currently used over-
the-counter arch supports.  He also occasionally took 
Ibuprofen and Tylenol.  He experienced one to two flare-up 
episodes per week which would last 4 to 10 hours.  
Precipitating events included overuse and repetitive 
movements.  Flare-ups were estimated to cause a 70 percent 
increase in limitation of motion and an 80 to 90 percent 
increase in functional impairment.  Physical examination 
revealed dorsiflexion from 0 to 20 degrees, plantar flexion 
from 0 to 45 degrees, inversion from 0 to 30 degrees, and 
eversion from 0 to 20 degrees.  The examiner noted that the 
veteran had bilateral pes planus with weightbearing.  There 
was good alignment of the Achilles tendon, intact 
bilaterally.  With weightbearing, there was a 10 degree 
valgus deformity, which was easily corrected by manipulation.  
There was no hallux valgus deformity.  The diagnosis was 
bilateral pes planus with painful residuals.  

A March 2004 private medical report from Dr. L. reflects that 
the veteran was evaluated at this time for complaints of 
painful left heel and left 4th and 5th digital pain with 
ambulation, and a palpable mass in the right first interspace 
region.  Examination revealed flexible flatfoot foot type 
with a gross forefoot varus.  There was significant subtalar 
and midtarsal joint pronation with gait evaluation.  There 
was pain to the plantar medial and posterior calcaneal region 
left foot with deep pressure.  Examination further revealed 
mild hammertoes on the left 4th and 5th digits without 
interdigital corns.  The assessment was plantar fasciitis, 
Achilles tendonitis left foot, pronation subtalar joint and 
midtarsal joints, pain in feet, mass right first interspace 
region, and hammertoe deformity at the left 4th and 5th 
digits.  

The examiner advised the veteran to do Achilles stretching 
maneuvers to help the heel pain and to use more supportive 
footwear.  Due to the longstanding nature of the pain, the 
examiner also dispensed a night splint.  It was noted that it 
might be necessary for the veteran to undergo arthoplasty of 
the toes if the pain did not stop.  It was also noted that 
the mass on the right foot would eventually have to be 
removed.  

VA feet examination in May 2004 revealed that the veteran 
reported that he had had hammertoes for about the previous 
year, and the examiner noted the March 2004 report from a 
private physician which noted mild hammertoes of the 4th and 
5th digits on the left.  The examiner described the veteran's 
bilateral pes planus as moderately severe.  It was noted that 
the veteran complained of bilateral pain on a daily basis 
that was relieved somewhat with the use of shoe inserts.  
Flare-ups would last all night to as long as a few days, and 
would usually occur as a result of prolonged standing.  
Splints for use at night did not help.  His main complaints 
currently were that his feet would cramp across the mid and 
forefoot of the dorsums bilaterally with the right hurting 
more than the left.  There was also an apparent neuroma 
between the first and second toes on the right that had not 
yet been removed.  

Physical examination revealed moderate pes planus bilaterally 
and a valgus deformity of approximately 10 to 15 degrees that 
was easily correctable on manipulation but with mild pain 
bilaterally.  He was able to move the toes of both feet 
without difficulty with flexion and extension.  There was 
also mild painful motion in the feet and ankles and the 
veteran had a slightly antalgic gait.  No unusual callosities 
were noted but there was some callus formation over the base 
and lateral aspect of the proximal big toe, and the neuroma 
was easily palpable between the digits of the first and 
second toes on the right.  The hammertoes on the left were 
noted to be very minimal.  Concerning the veteran's flatfoot, 
the examiner noted that Achilles tendon alignment could be 
corrected by manipulation and there was mild discomfort while 
doing so.  Again, callus formation was noted over the 
proximal phalanx of the dorsum of the right big toe.  The 
veteran was unable to dorsiflex the right foot and ankle but 
was able to plantar flex it to 25 degrees.  Concerning the 
left foot, dorsiflexion was from 0 to 20 degrees and 
plantarflexion was to 45 degrees.  It was further noted that 
the veteran could do repeated range of motion exercises to 
the previously mentioned range of motion limitations with 
mild pain, but no weakness, fatigability, or incoordination, 
but his range of motion was quite minimal in the right foot 
and did not worsen.  X-rays were interpreted to reveal mild 
hallux valgus deformity involving the first 
metatarsophalangeal joints bilaterally.  

The diagnoses were moderate pes planus bilaterally, extremely 
minimal hammertoes of the left 4th and 5th toes with no major 
deformities, tendonitis in both feet, and neuroma between the 
first and second toes of the right foot with callus formation 
over the dorsum of the right big toe proximal phalanx.  

The examiner commented that if the veteran had hammertoes due 
to flatfeet, they would most likely exist bilaterally, and 
they were not bilateral.  The examiner then noted that the 
veteran minimal hammertoes on the left could be due to 
altered stance and gain favoring these moderately severe feet 
that were afflicted with pes planus.  Therefore, the examiner 
opined that it appeared at least as likely as not that the 
very, very minimal hammertoe deformities of the left 4th and 
5th toes were related to the veteran's altered stance, gait, 
and mechanics of ambulation because of his bilateral pes 
planus.  The major functional impact concerning both feet was 
considered to be pain with any repetitive use.  

In the instant case, the veteran has complained of pain in 
both feet on repetitive use.  The veteran was granted service 
connection for his bilateral foot disability in November 
2002, effective from June 2002.  A 10 percent evaluation was 
established at that time for moderate disability under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  The RO apparently 
assigned a 10 percent rating on the basis that the veteran's 
symptoms were manifestations of moderate disability.  The 
Board has considered the evidence of record, summarized 
above, and continues to conclude that the preponderance of 
the evidence is against entitlement to a rating in excess of 
10 percent for the veteran's bilateral pes planus for the 
period of June 2002 to February 2004.

As was noted above, the veteran's primary complaint is pain 
on functional use, and in September 2002, it was noted that 
the veteran had bilateral pes planus without any limitation 
of motion or significant foot deformity.  Such findings do 
not warrant the assignment of a 20 percent or higher 
evaluation based on severe or pronounced bilateral or 
unilateral acquired flatfoot.  DC 5276.  Although the 
veteran's pes planus on each foot was noted by the examiner 
to be associated with painful residuals, in light of the lack 
of any objective findings of limitation of motion, the Board 
finds that such pain on functional use is adequately 
compensated by the current 10 percent rating for the period 
of June 2002 to February 2004.  In addition, although pain on 
manipulation and use is one of the elements for severe 
impairment, the criteria for severe impairment further call 
for objective evidence of marked deformity, an indication of 
swelling on use, and characteristic callosities, and none of 
these elements are demonstrated prior to March 2004.  
Pronounced impairment is also not shown for this period as 
there is no evidence of marked pronation, extreme tenderness 
of plantar surfaces, marked inward displacement, or severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

Having determined that the veteran's bilateral foot 
disability does not warrant an increased rating under DC 
5276, the Board has also considered the application of DC 
5284 for injuries to the foot.  However, the Board finds that 
such limited objective evidence of disability is not 
reflective of the type of symptoms required for a higher 
rating for moderate, moderately severe or severe foot 
disability under DC 5284, whether considered unilaterally or 
bilaterally.  Once again, the Board observes that the primary 
manifestation of the veteran's disability is pain on 
functional use, and that this manifestation has already been 
squarely contemplated under DC 5276, which considers pain on 
manipulation and use of the feet.  Since such pain has been 
specifically designated to correspond to a 10 percent rating 
under DC 5276 for the period of June 2002 to February 2004, 
the Board finds that it cannot singularly form the basis for 
a finding of moderately severe disability and a 20 percent 
rating under DC 5284.  In addition, while the Board has also 
considered the possibility of separate 10 percent ratings for 
moderate disability with respect to each foot, it finds that 
it is precluded from doing so again based on the clear 
assumption of such bilateral symptomatology by DC 5276, and 
the lack of objective evidence to warrant a moderate level of 
disability under DC 5284 as to each foot.

The Board has also considered other potentially applicable 
regulations, including the criteria for a rating in excess of 
10 percent under the other DCs cited above.  However, in view 
of the clinical data which reflects no evidence of 
significant deformity, no significant limitation of motion of 
the foot, and no malunion or nonunion of tarsal or metatarsal 
bones, there is no basis for a rating in excess of 10 percent 
under any of these DCs.  The Board also notes that while 
there is an indication that the veteran may have 
osteoarthritis of the feet, this has not been adjudicated as 
secondary to his service-connected bilateral foot disability.  
Moreover, even if the arthritis of the feet were found to be 
secondary to his service-connected disability, arthritis is 
rated based on limitation of motion, and thus, a separate 
rating for arthritis would be prohibited as rating the same 
symptom under two different diagnostic codes.

The record reflects the veteran's complaints of recurrent 
pain upon motion or prolonged standing or walking, etc.  The 
Board does not doubt in the least that the service-connected 
disability produces pain.  However, for purposes of 
evaluating the service-connected disorder the subjective 
descriptions must be reviewed in light of the objective 
findings.  In this regard, the Board has considered the 
comments of the VA examiner in September 2002 that the 
veteran would experience 1 to 2 flare-ups per week with 
significant increase in limitation.  The Board must further 
point out that the schedular criteria are based on average 
impairment of earning capacity, not the level of impairment 
the service-connected disability produces in a particular 
occupation or line of occupations, such as those that demand 
prolonged standing without an opportunity to sit down.  Thus, 
the Board finds that this comment from the VA examiner does 
not place the evidence at or near a balance as to whether the 
appellant would be more than moderately impaired in an 
average occupation under DC 5276.

Having considered both the positive and negative evidence, 
the Board concludes that there is no basis for a finding of 
functional loss due to pain sufficient to warrant a rating in 
excess of the 10 percent rating for the period of June 2002 
to February 2004, especially when the applicable diagnostic 
criteria under DC 5276 specifically contemplate pain on use 
of the feet, whether bilateral or unilateral, and there are 
few, if any, objective manifestations of disability.  Indeed, 
the effects of functional loss due to pain are the 
foundations of the currently assigned rating.  DeLuca v. 
Brown, supra.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  It has 
also been held that where a diagnostic code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As the 
diagnostic code under which the instant disability is rated, 
DC 5276, is not predicated on limited range of motion, the 
current case law would apparently support the conclusion that 
§§ 4.40 and 4.45 are not even applicable.

Consequently, the Board continues to find that a 
preponderance of the evidence is against entitlement to an 
effective date earlier than March 1, 2004 for a 30 percent 
rating for the veteran's bilateral pes planus.


III.  Entitlement to an Increased Evaluation for Adjustment 
Disorder, Mixed with Anxiety and Depressed Mood, Currently 
Evaluated as 30 percent Disabling

The history of this disability shows that service connection 
was granted for an adjustment disorder, mixed with anxiety 
and depressed mood secondary to musculoskeletal conditions, 
by a June 2004 rating decision, with a 30 percent rating 
effective from April 6, 2004.  

A March 2004 private psychological examination report notes 
the veteran's anxiety and depression over his physical 
condition, and there was a diagnosis of adjustment disorder 
with mixed anxiety and depressed mood.  The veteran was also 
assigned a global assessment of functioning (GAF) scale score 
of 52. 

VA outpatient records from April 2004 reflect that the 
veteran reported a normal sleep pattern, that he was busy 
around the house, did some fishing and hunting, remained 
active, and was not really getting bored.

VA mental disorders examination in May 2004 again revealed 
the veteran's complaint of depression related to his physical 
problems, noting that he had not worked since August 1, 2002 
(there was some reference to his employer going out of 
business).  The veteran complained of disrupted sleep, minor 
difficulties with concentration, feelings of frustration, and 
that an injury three years earlier had exacerbated his 
problems.  His physical problems had prevented him from 
engaging in certain hobbies.  The veteran was married and had 
two daughters that lived nearby and were considered 
supportive.  The veteran also noted that he had a number of 
friends.  He also indicated that following shoulder injuries, 
he had hoped to return to work with a company where he had 
worked as a trucker, but the company went out of business.  

Mental status examination revealed that the veteran's mood 
was mildly depressed.  There was also some restlessness 
indicating a degree of anxiety, but it was considered to be 
subtle.  Memory was found to be intact.  There was also no 
impairment in cognitive ability.  The diagnosis was 
adjustment disorder with anxiety and depressed mood, and the 
veteran was assigned a GAF score of 65.  The examiner 
commented that the veteran's disorder had not caused 
significant impairment in the veteran's social or 
occupational functioning.

The veteran's service-connected adjustment disorder, mixed 
with anxiety and depressed mood, has been evaluated as 30 
percent disabling, effective from April 6, 2004, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9434, under the rating 
criteria for neuropsychiatric disabilities which took effect 
on November 7, 1996.  As the subject claim was filed after 
that date, the evaluation of the veteran's adjustment 
disorder will be based on consideration of only these 
criteria.

Applicable rating criteria permit a 30 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9434, effective November 
7, 1996.

While the May 2004 VA mental disorders examiner assigned a 
GAF score of 65 for the veteran's adjustment disorder, it is 
clear from the results of this examination and previous 
private evaluation in and after March 2004 that the veteran 
consistently suffers from depression, anxiety, frustration, 
and sleep impairment.  

Therefore, although outpatient records reflect periodic 
remission of the veteran's relevant symptoms, the RO gave the 
veteran the benefit of the doubt, and found that the 
veteran's symptoms were consistently consistent with the 
criteria for a 30 percent rating to warrant such an 
evaluation.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 
(2004).

The Board does not, however, find that the veteran's symptoms 
are consistent with the type of impaired thinking, judgment, 
and motivation required for a 50 percent evaluation, and 
clearly, the evidence does not demonstrate deficiencies in 
most areas or total social and industrial impairment for even 
higher ratings under the applicable rating criteria.  
Although the veteran has noted continued depression due to 
the impact of his physical disabilities, the veteran has 
demonstrated few, if any, of the remaining criteria necessary 
for a 70 percent evaluation.

For a 100 percent rating, the rating criteria specifically 
require a showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.



ORDER

Entitlement to a 40 percent, but not greater, rating for 
chronic lumbosacral strain prior to September 26, 2003, is 
granted.

Entitlement to a 40 percent, but not greater, rating for 
chronic lumbosacral strain after September 26, 2003, is 
granted.

Entitlement to an effective date earlier than March 1, 2004 
for a "staged" 30 percent evaluation for pes planus, 
bilateral feet, with mild hammertoe deformity left 4th and 
5th toes, is denied.

Entitlement to a rating in excess of 30 percent for 
adjustment disorder, mixed with anxiety and depressed mood 
secondary to musculoskeletal conditions, is denied.


REMAND

With respect to the veteran's remaining issue of entitlement 
to a total disability rating based on individual 
unemployability, the Board observes that there is a 
handwritten note on the veteran's August 2005 substantive 
appeal that seems to indicate that the veteran reported for a 
VA examination relevant to this claim on August 29, 2005.  
The results of this examination are not in the claims file.

Therefore, as there is a clear indication that there are 
relevant VA records that are not contained within the current 
record as to this claim, the Board finds that it has no 
alternative but to remand this issue for further adjudication 
in light of the results of the examination conducted in 
August 2005.

Accordingly, this case is REMANDED for the following action:


After reviewing August 2005 VA 
examination results and any other 
additional evidence, the issue of 
entitlement to a total disability rating 
based on individual unemployability 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


